DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed June 14, 2022 has been entered.  Claims 1-4 and 6-11 remain pending in the application.  Claims 3, 6 and 8 remain withdrawn from consideration.  The previous objections to claims 1, 2, 4, 7 and 9 are withdrawn in light of applicant's amendment to claim 1.  
Claim Objections
Claims 10 and 11 are objected to because of the following informalities:
In claim 1 line 5-6, “a shaft aligned with the opening of the pump main body and integrally formed with the rotor” should be changed to --a shaft aligned with the opening of the pump main body and fixed to the rotor-- since as disclosed the pump rotor is not integrally formed with the shaft, it is a separate piece joined to the shaft by the bolt 10 (Applicant’s claim 4, Fig. 1 and Spec. paragraph [0014]).  Further, it is unclear how the pump would be assembled if the rotor and shaft were integrally formed, and the elected species shown in Fig. 1 includes a shaft 3 formed separately from the rotor 1 and joined to the rotor 1 by the bolt 10.
In claim 10 line 6, “the pump main body” should be changed to --the casing--, since the rotor 1 is located within the casing 2 that is fixed to the pump main body, as shown in Fig. 1 and discussed in paragraph [0036] of the specification as filed, not within the pump main body 6 as recited.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent Publication 2015/0110661 to Tanaka and U. S. Patent 1,631,557 to Sponable.
Tanaka teaches a displacement pump for sucking and discharging a fluid by changing pressure in a defined space (P) constituted by an outer peripheral surface of a rotor (27, 28) and an inner wall surface of a casing (23) (Fig. 2; paragraphs [0036] and [0048]), the displacement pump comprising:
a pump main body (11) having a wall with an opening (61D) formed therein (Fig. 2; paragraphs [0034] and [0035];
a shaft (12) aligned with the opening of the pump main body (11) and fixed to the rotor (27, 28) (shaft 12 is joined to the rotor 27, 28 by the nut 70), the rotor (27, 28) coupled to the shaft (12) and located within the casing (23) such that a clearance is defined between the rotor (27, 28) and the pump main body (27, 28) (Fig. 2; paragraphs [0032] - [0036] and [0057]);
the pump main body (11) and the shaft (12) being operatively connected (via the bearings 62) (Fig. 2; paragraph [0035]),
wherein the shaft (12) and the rotor (27, 28) are fixed to each other by a bolt (the tip portion 12a of the shaft forms a bolt which mates to nut 70) extending in an axial direction of the shaft (12) (Fig. 4; paragraph [0057]).
Tanaka teaches the bearings 62 supporting the shaft 12, but is silent as to how the bearings are mounted in the pump main body.  Sponable teaches an arrangement comprising:
a side clearance adjusting member (13, 16) rotatably coupled to a main body (1, 2) and configured to be rotatable relative to a shaft (3); the main body (1, 2), the side clearance adjusting member (13, 16) and the shaft (3) being operatively connected such that rotation of the side clearance adjusting member (13, 16) relative to the main body (1, 2) and the shaft (3) causes movement of the shaft (3) relative to the main body (1, 2) to facilitate adjustment of a clearance between the main body (1, 2) and an end of the shaft (3) and further comprising a detent (20) for the side clearance adjusting member (13, 16), wherein the side clearance adjusting member (13, 16) is coupled to the main body (1, 2) via threaded engagement (the threaded engagement of 13 to 10 which is rotationally fixed to the main body 1, 2, or in the alternative which is part of the main body) (Figures 1 and 2; page 1 lines 85- page 2 line 30 and page 2 lines 51-59, wherein movement/tightening of the clearance adjusting member 13, 16 causes movement of the outer bearing race 6 which causes movement of the inner bearing race 5 and the shaft connected thereto relative to the main body 1, 2) and wherein the side clearance adjusting member (13, 16) is directly coupled to the main body (1, 2) (via the engagement of flange head 14 of the main body 1, 2 with the annular groove formed between shoulder 15 and flange portion 16 of the side clearance adjusting member, Figures 1 and 2; page 1 line 105 - page 2 line 13).
The Examiner notes that in the combination of Tanaka and Sponable, movement of the Sponable side clearance adjusting member (13, 16) causes movement of the shaft, which when combined into the pump of Tanaka would cause a movement of the pump rotor on the shaft and thereby adjust a clearance between the pump main body and the rotor.
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Tanaka with the adjusting member taught by Sponable in order to “take up any looseness in the bearing” (page 2 lines 51-59).
Response to Arguments
Applicant's arguments filed June 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that 
Sponable teaches that “the outer ring 6 is adjustable axially to take up for looseness and wear,” with the adjusting means comprising the nut 10, which is itself adjusted by the collar 13. (See Sponable, Page 1, Lines 73-104). Indeed, Sponable, as understood, does not teach or suggest axial movement of the shaft.

Remarks 7. However, movement of the bearing outer ring 6 causes movement of the inner bearing ring 5 which is attached to the shaft.  Therefore, movement of the collar 13 causes movement of the shaft 3, by causing movement of the bearing outer ring 6 which causes movement of the inner bearing ring 5 which causes movement of the shaft 3.  This is made clear in page 1 lines 70-81 of Sponable wherein it is disclosed that movement of the ring 6, by way of movement of 13 and 16, also adjusts the bearing located on the opposite end of the shaft.  The only way for this can occur is if the shaft itself moves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746